I respectfully dissent from the majority decision as I would find that the search warrant in the instant case was supported by probable cause or, in the alternative, that the good faith exception to the exclusionary rule was applicable. To find, as does the majority, that the police officers who executed the search warrant were entirely unreasonable in their official belief in the existence of probable cause is a distortion of the record and ignores the facts and practicalities which were presented to the officers at the time of the execution of the warrant.
The affidavit supporting the search warrant in this case, which was sworn to by a detective with the Cleveland Police Department with extensive training in numerous areas of drug enforcement, including the recognition of controlled substances, methods of packaging controlled substances and the detection of narcotics trafficking, contained the following averments:
  — A confidential reliable informant (CRI) contacted the affiant and informed him that he was told by the appellant that he had quantities of heroin at the *Page 65 
premises described in the warrant. The appellant offered to meet the CRI at a predetermined location near East 147th Street and Harvard Avenue to sell him a quantity of heroin. The same CRI had in the past provided law enforcement personnel with information leading to narcotic related arrests, confiscation of drugs, money, and other contraband and other information involving premises used to sell narcotics.
  — Prior to the commission of the first heroin sale to the CRI upon which the warrant was based the affiant witnessed the appellant leave the premises at 15801 Invermere and drive to the location of the transaction. The same vehicle was witnessed returning to the premises described in the search warrant immediately after the transaction. The CRI had been searched prior to the transaction and found to be free of any illegal drugs. Immediately after the transaction the CRI handed the affiant packets of purported heroin which he had purchased from the appellant.
  — In the seventy-two (72) hour period immediately preceding the preparation of the affidavit, the affiant was told by the CRI that he had again been contacted by the appellant to arrange a heroin sale, this time at a location near Superior and Euclid Avenues.
  — The CRI was driven by the affiant to the predetermined location as arranged by the appellant.
  — The affiant witnessed the CRI enter a distinctively marked car, which was observed returning to the premises described in the warrant soon after the transaction had occurred.
  — Upon returning to the affiant's undercover police vehicle, the CRI informed the affiant that he had purchased heroin from the driver of the vehicle. The CRI, who had been searched prior to exiting the undercover vehicle, handed packets of heroin to the affiant which had been purchased from the appellant.
  — During the seventy-two (72) hour period immediately preceding the issuance of the search warrant, the affiant conducted surveillance of the premises described in the warrant at which time he observed the appellant repeatedly going in and out of the premises described in the warrant.
Given the above facts which were properly attested to by an experienced, highly trained narcotics detective, I am at a loss to understand how the majority is able to conclude that given all the circumstances set forth in the affidavit presented to the judge who signed the search warrant, there was not a fair probability that contraband or evidence of a crime will be found in a particular place. Illinois v. Gates (1983), 462 U.S. 213, 238-239, 103 S.Ct. 2317,76 L.Ed.2d 527. I also must admit to being somewhat perplexed at the majority's emphasis on the fact that the drugs were not actually being sold out of *Page 66 
the appellant's house. On both occasions where the affiant observed the CRI consummate a heroin transaction with the appellant, the appellant was observed by police surveillance returning to the premises described in the warrant immediately after the sale. Prior to the first controlled buy, the appellant was also observed by police surveillance leaving the premises described in the warrant shortly before meeting the CRI at the predetermined location.
Courts in this state have held that a detailed affidavit relating to a controlled buy is sufficient to establish probable cause.State v. Freeman (1986), 32 Ohio App.3d 42, 44, 513 N.E.2d 1354; State v. Taylor (June 2, 1999), Ross App. No. 98CA2451, unreported; State v. Fisher (Nov. 1, 1990), Cuyahoga App. No. 57505, unreported; State v. Brewer (July 25, 1984), Hamilton App. No. C-830756, unreported.
Recent Fourth Amendment decisions teach that to establish probable cause for issuance of a search warrant on the basis of information furnished by an informant, the applicant for the warrant must provide evidence of the informant's reliability. See, e.g., United States v. Allen (C.A. 6, 2000), 211 F.3d 970 (en banc), cert. denied,148 L.Ed.2d 181, 121 S.Ct. 251; United States v. Williams, 224 F.3d 530 (6th Cir. 2000), cert. denied, 148 L.Ed.2d 704, 121 S.Ct. 821 (2001). The affidavit in the case at bar, as we have seen, attested to the CRI's past reliability and described two recent purchases of heroin from the appellant. The independent corroboration of the informant's allegations through the controlled buy tended to confirm the informant's story. Id.
A magistrate is generally granted broad discretion to determine whether an affidavit contains sufficient information to justify a finding of probable cause. United States v. Ventresca (1965), 380 U.S. 102, 108-109,85 S.Ct. 741, 745-746. The Ohio Supreme Court has made it clear that warrants are to be treated preferentially and, therefore, great deference should be shown to the magistrate's decision. State v. George (1989),45 Ohio St.3d 325 . Whether at the trial or the appellate level, judicial scrutiny of the magistrate's decision does not take the form of a de novo review. Rather, the role of the reviewing court is only to ensure that the magistrate had a "substantial basis" for concluding that probable cause existed. Id. at 329. Doubtful or marginal cases are to be resolved in favor of upholding the warrant. Id. at 330, citing Gates, infra at 237, 103 S.Ct. at 2331, fn. 10.
The majority, under the guise of timeliness, effectively imposes a new requirement on law enforcement officials seeking a search warrant for premises where there is suspected contraband or other evidence of a crime requiring that they present evidence of illegal activity actually occurring on the premises. The majority opinion would also seem to require that magistrates presented with an *Page 67 
affidavit in support of a search warrant disregard circumstantial evidence in determining the existence of probable cause. Under the majority's new standard, if the appellant had merely pulled out of his driveway and driven to the end of the street to sell heroin (rather than driving a few extra blocks) and returned home immediately thereafter, all the while under police surveillance, there still would have been an insufficient link to the possible presence of heroin at his home address to justify a search warrant. As observed in State v. Jenks (1991), 61 Ohio St.3d 259, 272,574 N.E.2d 492, "circumstantial evidence and direct evidence inherently possess the same probative value."
In United States v. Wells, (C.A. 8, 2000) 181 F.3d 975, 981, the court stated:
  When reviewing the sufficiency of an affidavit to support a finding of probable cause, we must consider the totality of the circumstances. United States v. Searcy,  181 F.3d 975, 981 (8th Cir. 1999). Further, we note that probable cause may be established by the observations of trained law enforcement officers or by circumstantial evidence. Id. (Emphasis added.)
The surveillance of the appellant departing from the subject premises immediately prior to the controlled buys and returning thereto immediately after the controlled buys was clearly sufficient circumstantial evidence to support a finding of probable cause in this case. The majority's conclusion to the contrary represents a departure from existing jurisprudence on this issue.
The majority correctly summarizes the standard for applying the good faith exception to the exclusionary rule, but then, in a result driven analysis, concludes that the exception is not applicable to the instant case. There is absolutely no evidence anywhere in the record that the officers who executed the search warrant in this case believed that the search was illegal despite the magistrate's authorization. Given the fact that the officers presented a five page affidavit documenting their controlled buys and the extensive controls used therein and that there is no evidence that the affidavit contained any misstatements or inaccuracies, there is virtually no possibility that they did not believe that the search was legal at the time that it was conducted, or that they did not believe that a fair probability existed that heroin would be found at 15801 Invermere.
The majority opinion's dicta on the issue of whether the trial court should have compelled the discovery of the identity of the CRI also misconstrues the facts and misapplies relevant case law as they are applicable to the instant case.
The appellant's indictment was based solely on evidence found during the police's execution of the search warrant. The CRI's role was limited to that of providing the basis for probable cause. This does not provide a basis for disclosure. State v. Parsons (1989), 64 Ohio App.3d 63,67-69, 580 N.E.2d 800; *Page 68 
803-805; State v. Taylor (June 2, 1999), Cuyahoga App. No. 98CA2451, unreported; State v. Pollard (Mar. 25, 1994), Ashtabula App. No. 93-A-1767, unreported; State v. Pettis (Oct. 17, 1991), Cuyahoga App. No. 59174, unreported.
The defendant bears the burden of establishing the need for learning an informant's identity. State v. Parsons, 64 Ohio App.3d at 69. A trial court's decision denying a request for disclosure should not be reversed absent an abuse of discretion. State v. Feltner (1993), 87 Ohio App.3d 279,282, 622 N.E.2d 15. A  court does not abuse its discretion unless it acts with an unreasonable, arbitrary, or unconscionable attitude. State v. Adams (1980), 62 Ohio St.2d 151, 157, 404 N.E.2d 144.
It is simply not accurate that learning the identity of the CRI would be both helpful and beneficial to Gales in preparing or making his defense to the charges against him. The CRI in this case was not essentially a state witness and his testimony was not necessary to establish the elements of the three counts contained in the indictment. The charges against the appellant did not arise out of the two controlled buys made by the CRI. Rather, the charges — possession of heroin, having a weapon while under disability and possession of criminal tools — arose out of the discovery of narcotics and other contraband during the search of the appellant's home. The CRI could not have been a witness as there is no evidence that he had any knowledge whatsoever of the crimes with which the appellant was actually charged or even that he was ever at 15801 Invermere.
The excerpt of Roviario v. United States (1957), 353 U.S. 53, 64-65, cited in the majority opinion does not support the result reached by the majority as the Supreme Court specifically held that it was error for the trial court to withhold the identity of the undercover employee because the Government's informer was the sole participant, other than the accused, in the transaction charged. The CRI herein was not even a participant, much less the sole participant, in the transaction charged.
Because the search warrant issued in this case was based on an affidavit which showed, at the very least, a fair probability that heroin and other contraband would be found at the appellant's residence, and because the good faith exception to the exclusionary rule would apply even if the search warrant was legally defective, I would overrule all assignments of error and affirm the judgment of the trial court. *Page 69